Citation Nr: 0618683	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-36 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision issued in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which granted a 30 percent 
rating for generalized anxiety disorder.  


FINDING OF FACT

The veteran's generalized anxiety disorder is not manifested 
by flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, memory 
impairment, impaired judgement, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, an April 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The April 
2003 letter informed the appellant what additional 
information or evidence was needed to support his claim, and 
asked him to notify the RO if there was any other evidence or 
information that he thought the RO should attempt to obtain 
for him.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal.  However, in light of the Board's 
determination that the criteria for a higher disability 
rating for the veteran's service-connected disability has not 
been met, no effective date or higher rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess/Hartman.  The 
appellant has not alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.
 
VA medical records and examination reports, service medical 
records and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The appellant contends that his service-connected anxiety 
disorder is more severe than his assigned 30 percent 
disability rating suggests and that he is eligible for a 
higher disability rating.

The veteran's service-connected anxiety disorder is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9400, generalized 
anxiety disorder.  To receive a 50 percent rating under 
Diagnostic Code 9400, the veteran must show: occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (such as 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment or abstract thought, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

VA medical records reflect that in early February 2003, due 
to his anxiety disorder, the veteran took sick leave from 
this position at the post office where he had been working 
for three years.  At that time, he reported that at times of 
crisis he was having intrusive thoughts with aggressive 
content and auditory hallucinations with self harm content.  
The examiner, however, noted that the veteran spoke 
coherently and was not hallucinating, suicidal or homicidal, 
was oriented in person, time and place and had good judgement 
and fair insight.  His medication was adjusted and it appears 
from his records that he returned to work in mid-February.  
VA medical records from the end of February and in April and 
May 2003 indicate that, consistent with the examiner's 
findings in early February, the veteran had no psychotic 
symptoms, was not suicidal or homicidal, was oriented as to 
person, time and place, and presented good judgment and fair 
insight.  

At the time of his May 2003 VA examination, the veteran 
reported subjective complaints of anxiety, restlessness, 
sadness, irritability, an inability to concentrate, and 
explosive behavior with his coworkers and family.  He was 
given a Global Assessment of Functioning (GAF) score of 50, 
indicating he had serious symptoms or impairment in social 
and occupational functioning.  However, the examiner noted 
that the veteran was appropriately dressed with adequate 
hygiene and was cooperative and spontaneous and established 
eye contact with the examiner.  He was alert, in contact with 
reality, and oriented in person, time and place.  His 
abstraction capacity was normal, and his judgment and insight 
were fair.  While his mood was anxious and irritable, his 
affect was broad and appropriate and his thought process was 
coherent and logical, with no looseness of association.  The 
examiner further noted that there was no evidence of 
psychomotor retardation, agitation, tics, tremors, abnormal 
involuntary movements, disorganized speech, delusions or 
hallucinations, phobias, obsessions or suicidal ideas.  His 
memory for recent, remote and immediate events was intact. 

The veteran's symptoms are consistent with a finding of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversational abilities.  Therefore, the 
veteran's current symptomatology more nearly approximates the 
criteria for a 30 percent rating, and the standards for a 50 
percent rating have not been met.

There is no evidence of record that the veteran's service-
connected anxiety disorder causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 30 percent for the veteran's 
generalized anxiety disorder.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

A disability rating in excess of 30 percent for generalized 
anxiety disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


